Case 1:16-cv-05703-RJD-RLM Document 171 Filed 10/18/18 Page 1 of 2 PageID #: 2731




  October 18, 2018

  Judge Raymond Dearie
  Eastern District of New York
  225 Cadman Plaza East
  New York, New York 11201

  RE:    Lerin v. Belardo, 16-5703 (RJD)

  Dear Judge Dearie:

          I represent plaintiff in a retrial scheduled for December 10 (or 17). What is most
  important is that this not upend your schedule, put this case into limbo, or adjourn for several
  months. Fortunately, as it happens, I was not accepted off the waiting list to creative writing
  school, and I’ve learned that most must apply twice and I was lucky to have gotten onto the
  waiting list and hope to attend next year. So I am free this year. I also don’t want this request to
  deprive me of the opportunity of having a trial before you. That would be a missed learning
  opportunity, as I do not intend to abandon the practice of law.

         Nevertheless, I have had a tragedy in my family. It need not be confidential, as I am not
  stigmatized and would suffer more so if I kept it a secret. My younger brother, who suffered
  from an illness, committed suicide in August. It was not unexpected so far as his illness went,
  but neither was it expected. There were no indications he had planned this.

          I took off a week, then got back into working. I can handle appeals, mediations,
  paperwork, conferences. Nevertheless, suicide is an event of a proportion that exceeds death.
  It wounds the soul. I am not up to my par in the combat of litigation, which of course
  culminates in trial. So, if the conditions in the first paragraph would not be present, I would ask
  for an adjournment into January – and one that does not overlap with the week of Presidents’
  Day, as Daniela Nanau, my co-counsel, plans a vacation then. I apologize for asking for this, but
  my passion is , and certainly didn’t expect the event to occur.

        I can get into further detail about my condition, but I am safe. A trial in December,
  however, would not be preferable unless the conditions in the first paragraph are met, in
Case 1:16-cv-05703-RJD-RLM Document 171 Filed 10/18/18 Page 2 of 2 PageID #: 2732



  which case I will be certain to gird up for battle and make it happen.

  Sincerely,

  Greg S. Antollino

  Gregory Antollino

  Cc:     all attorneys by ecf
